DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of record
Re claim 1, Chang et al. (2019/0164838) teaches a fabrication method of a semiconductor device (Figs. 1-22C), comprising: 							providing a substrate (110); 									forming a first gate structure (RG) and source/drain doped layers (220) over the substrate (110), wherein the source/drain doped layers (220) are on both sides of the first gate structure (RG);										forming a dielectric layer (260) covering the first gate structure (RG) and the source/drain doped layers (220) over the substrate (110); 						forming a first trench (260T) exposing the first gate structure (RG) through the dielectric layer (260), wherein the first trench includes a bottom region and a top region on the bottom region (Fig. 13B);										forming a first conductive structure (270) in the bottom region of the first trench (260T), 												yet remains explicitly silent to after forming the first conductive structure, forming an insulation layer in the top region of the first trench, wherein a material of the insulation layer is different from a material of the dielectric layer; using the insulation layer as a mask, forming recesses on source/drain doped layers through the dielectric 
	Zang et al. (US Pat. 9,911,736) teaches a fabrication method of a semiconductor device (Figs. 2A-12D), comprising: 									providing a substrate (202); 									forming a first gate structure (216) and source/drain doped layers (213, 253) over the substrate (202), wherein the source/drain doped layers (213, 253) are on both sides of the first gate structure (216);										forming a dielectric layer (285, 295) covering the first gate structure (216) and the source/drain doped layers (213, 253) over the substrate (202); 					forming a first trench (265, 275) exposing the first gate structure (216) through the dielectric layer (285, 295), wherein the first trench includes a bottom region and a top region on the bottom region (Fig. 7B), 							yet remains explicitly silent to a size of the top region is larger than a size of the bottom region in a direction parallel to a surface of the substrate; and a sidewall of the top region is concave with respect to a sidewall of the bottom region; forming a first conductive structure in the bottom region of the first trench; after forming the first conductive structure, forming an insulation layer in the top region of the first trench, wherein a material of the insulation layer is different from a material of the dielectric layer; using the insulation layer as a mask, forming recesses on source/drain doped layers through the dielectric layer on both sides of the insulation layer; and	 forming second conductive structures in the recesses.							Re claim 19, Chang et al. (2019/0164838) teaches a semiconductor device (Fig. 
Allowable Subject Matter
Claims 1-20 are allowed.									The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate or make obvious the method of claim 1, including each of the limitations and specifically after forming the first conductive structure, forming an 
The prior art of record does not anticipate or make obvious the device of claim 19, including each of the limitations and specifically a size of the top region is larger than a size of the bottom region in a direction parallel to a surface of the substrate, and a sidewall of the top region is concave with respect to a sidewall of the bottom region; a first conductive structure in the bottom region of the first trench; an insulation layer in the top region of the first trench, wherein a material of the insulation layer is different from a material of the dielectric layer; and second conductive structures which are in the dielectric layer on both sides of the first gate structure and are connected to the source/drain doped layers, for the same reasons mentioned for claim 19 in the prior art of record above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.				Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        12/20/21